 


117 HRES 124 EH: Supporting the people of Belarus and their democratic aspirations and condemning the election rigging and subsequent violent crackdowns on peaceful protesters by the illegitimate Lukashenka regime.
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 124 
In the House of Representatives, U. S.,

April 20, 2021
 
RESOLUTION 
Supporting the people of Belarus and their democratic aspirations and condemning the election rigging and subsequent violent crackdowns on peaceful protesters by the illegitimate Lukashenka regime. 
 
 
Whereas the Republic of Belarus held a presidential election on August 9, 2020, that was neither free nor fair; Whereas the presidential election took place without appropriate observation from local independent groups and international delegations; 
Whereas since the presidential election, Belarusians have demonstrated their strong desire and commitment to a democratic future by organizing peaceful protests in Minsk and across the country; Whereas Belarusian civil society, led by Sviatlana Tsikhanouskaya, has called for the resignation of Alyaksandr Lukashenka, the peaceful transition of power, the organization of new, free, and fair elections and the release of all political prisoners; 
Whereas Belarusian opposition leaders have faced intimidation, harassment, and detention, including direct threats leading to the forced exile of Sviatlana Tsikhanouskaya in Lithuania as well as the kidnapping and imprisonment of Maria Kalesnikava and other opposition leaders; Whereas in the months since the election, Belarusian authorities have arbitrarily detained and brutally assaulted tens of thousands of peaceful protesters, journalists, and opposition figures, of which hundreds remain in detention; 
Whereas human rights groups have documented hundreds of horrific accounts of torture, including sexual violence and rape, along with other instances ill-treatment and excessive force used against detainees arrested for peaceful protest; Whereas on August 13 and 14, 2020, relatives of detainees held in the infamous Akrestsina detention facility in Minsk recorded the sounds of incessant beatings which were clearly audible in the street, and numerous voices screaming out in agony with some begging for mercy; 
Whereas thousands of Belarusians have fled to neighboring countries seeking political asylum; Whereas independent journalists and the free media have faced intimidation, violence, mass arrests and prosecution, with many foreign journalists being stripped of their accreditation; 
Whereas Katsyaryna Andreyeva and Darya Chultsovatwo, two journalists who work for Belsat, an independent Polish-based satellite television station aimed at Belarus, have each been sentenced to two years in prison simply for reporting live from a rally in Minsk in November 2020; Whereas Ihar Losik, a popular Belarusian blogger on Telegram, went on a hunger strike for 6 weeks to protest the politically-motivated charges that he helped organize riots after the fraudulent presidential election; 
Whereas member states of the Organization for Security and Co-operation in Europe (OSCE), of which the United States and Belarus are members, invoked paragraph 12 of the 1991 Moscow Document of the Conference on the Human Dimension of the OSCE (Moscow Mechanism) to establish a mission of experts to review allegations of human rights violations; Whereas the OSCE Rapporteur’s Report under the Moscow Mechanism on Alleged Human Rights Violations related to the presidential elections of August 9, 2020, in Belarus, published November 5, 2020, concluded that there was overwhelming evidence that the presidential elections of 9 August 2020 [had] been falsified and that massive and systematic human rights violations [had] been committed by the Belarusian security forces in response to peaceful demonstrations and protests; 
Whereas women have played a leading role in peaceful demonstrations across the country, protesting the police brutality and mass detentions by wearing red and white, carrying flowers, and forming solidarity chains; Whereas the information technology (IT) industry in Belarus has played a prominent role in the democratic movement by demanding an end to violent oppression, as well as creating safe platforms for demonstrators to communicate and track people who have been detained or went missing during mass detentions; 
Whereas Belarusian authorities have continually disrupted internet channels in an attempt to limit communication among demonstrators and targeted lead technology companies and their employees advocating for democracy; Whereas Belarusian state-owned television channels have encouraged violence against peaceful demonstrators; 
Whereas a recent survey of IT specialists found that 15 percent of IT specialists working in Belarus have already relocated to neighboring countries, and over 40 percent of IT specialists no longer want to work in Belarus, resulting in a devastating loss of talent for Belarus, possibly permanently damaging the Belarusian technology industry along with the Belarusian economy; Whereas hundreds of former law enforcement officers in Belarus who have defected in defiance of illegal orders to commit human rights violations and cover up crimes against civilians and those who have assisted law enforcement officers in defecting have faced harassment, financial penalties, arrest, detention, and other punitive measures; 
Whereas several peaceful demonstrators have died as a result of police violence, including 31-year-old Roman Bondrenko who was violently beaten by plainclothes police officers and, as a result, suffered head injuries that resulted in his death; Whereas Belarusian universities continue to expel students and dismiss educators and researchers for participating in peaceful protests; 
Whereas child protective services have threatened multiple civic activists with termination of parental rights for bringing minor children to peaceful protests; Whereas factory workers at state-owned enterprises have been continuously harassed for trying to organize independent trade unions and have been forced to sign political letters opposing sanctions by the European Union under threat of termination of their employment; 
Whereas a transatlantic community of legislators has emerged in support of uplifting the democratic aspirations of the Belarusian people; Whereas international advocacy, including by co-host Latvia, succeeded in preventing the illegitimate Government of Belarus from hosting the 2021 Ice Hockey World Championship; 
Whereas the United States, the European Union, the United Kingdom, and Canada have enacted sanctions and other punitive measures against dozens of individuals and entities found responsible for the perpetration of violence against peaceful demonstrators, opposition members, and journalists, among others; Whereas Alyaksandr Lukashenka continues to undermine the sovereignty and independence of Belarus through efforts to integrate Belarus into a so-called Union States under the control of Russia; 
Whereas the House of Representatives passed the Belarus Democracy, Human Rights, and Sovereignty Act of 2020 with unanimous consent, sending a clear message of overwhelming, bipartisan support for the democratic movement in Belarus; Whereas the Belarus Democracy, Human Rights, and Sovereignty Act of 2020 was signed into law via the fiscal year 2021 omnibus spending bill, expanding the President’s authority to impose sanctions related to Belarus, including on Russian individuals who have undermined Belarus’ sovereignty, as well as authorizing increased assistance to counter internet censorship and surveillance technology, support women advocating for freedom and human rights, and support political refugees fleeing the crackdown in Belarus, among other things; and 
Whereas the Belarusian opposition, led by Sviatlana Tsikhanouskaya, organized a Day of Solidary on February 7, 2020, where countries, cities, and political and elected leaders, as well as everyday citizens around the world demonstrated their support for the six months of historic peaceful protests since the fraudulent presidential election that took place on August 9, 2020: Now, therefore, be it  That the House of Representatives— 
(1)finds that the August 9, 2020, presidential election in Belarus was neither free nor fair and, therefore, does not recognize the government-announced results or Alyaksandr Lukashenka as the legitimate President of Belarus; (2)calls for new free and fair elections under Organization for Security and Co-operation in Europe observation; 
(3)affirms that the people of Belarus have the right to determine the future of Belarus without unwelcome intervention from the Russian Federation or any outside actors in violation of Belarusian independence and sovereignty; (4)condemns the human rights violations committed by Belarusian authorities, including against peaceful demonstrators, civil society activists, opposition leaders, students, educators, employees at state-owned enterprises, medical personnel, and journalists, and calls for such authorities to halt any further acts of violence against civilians; 
(5)calls for the immediate release of all political prisoners and those unlawfully detained in connection with the peaceful demonstrations including independent journalists and family members of United States citizens; (6)recognizes the sacrifices and bravery of the Belarusian people and the incredible organization by Belarusian women to peacefully demand a free and fair democratic process while enduring the state-sponsored violence that followed the August 9, 2020, election; 
(7)calls on Alyaksandr Lukashenka and Belarusian authorities to engage in an open and constructive dialogue with the opposition members and other stakeholders to bring about a peaceful transition of power; (8)calls for the protection of civil society actors and members of the opposition against arbitrary arrest and violence while conducting peaceful discussions relating to the peaceful transition of power in Belarus; 
(9)recognizes the Coordination Council established by Sviatlana Tsikhanouskaya as a legitimate institution to participate in a dialogue on a peaceful transition of power; (10)urges continued cooperation among the United States and its transatlantic allies and partners to explore avenues in support of the democratic movement in Belarus; 
(11)calls for further targeted sanctions coordinated between the United States, the European Union, the United Kingdom, Canada, and other allies and partners against Belarusian authorities who committed human rights violations and engaged in activities that resulted in the falsification of the August 9, 2020, election results; (12)encourages when considering, in coordination with transatlantic partners, the sanctioning of Belarusian state-owned companies that have directly violated the rights of their workers as a result of their participation in or in connection to the ongoing democratic movement in Belarus that the Administration take into consideration the potential implications of making these companies more vulnerable to takeovers by Russian or Chinese state-owned companies; 
(13)calls on the transatlantic community to review and consider reassessing any financial assistance that supports the Lukashenka regime, including participation in state debt issuances or procurement contracts; (14)supports increasing funds available for foreign assistance to Belarusian civil society groups as well as legal assistance for activists and independent journalists, among others, as called for in the Belarus Democracy, Human Rights, and Sovereignty Act of 2020; 
(15)urges the President to provide the United States Agency for Global Media with a surge capacity (as such term is defined in section 316 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6216)) for programs and activities in Belarus, including to protect the brave independent journalists reporting from within Belarus as called for in the Belarus Democracy, Human Rights, and Sovereignty Act of 2020; (16)calls for an international investigation into the human rights abuses committed during and after the August 9, 2020, presidential election; and 
(17)continues to support the aspirations of the people of Belarus for democracy, human rights, and the rule of law, and reaffirms that the fulfillment of such aspirations is critical to ensuring the continued strength of Belarusian sovereignty and territorial integrity.  Cheryl L. Johnson,Clerk. 